

116 S4680 IS: Ending Natural Gas Companies' Seizure of Land for Export Profits Act
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4680IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Natural Gas Act to provide that the United States district courts shall not have jurisdiction to condemn property in which a State holds any interest, and for other purposes.1.Short titleThis Act may be cited as the Ending Natural Gas Companies' Seizure of Land for Export Profits Act.2.Jurisdiction of United States district courts over certain eminent domain proceedingsSection 7(h) of the Natural Gas Act (15 U.S.C. 717f(h)) is amended—(1)in the second sentence—(A)by striking situated: Provided, That the and inserting the following: “situated.(3)Jurisdiction of United States district courts(A)In generalThe; and(B)by striking The practice and inserting the following:(2)Practice and procedureThe practice;(2)in the first sentence, by striking (h) When any holder and inserting the following:(h)Eminent domain(1)In generalWhen any holder; and(3)by adding at the end the following:(B)State propertyThe United States district courts shall not have jurisdiction to condemn property in which a State owns any interest..3.Prohibition on the use of eminent domain for exportsSection 7(h) of the Natural Gas Act (15 U.S.C. 717f(h)) (as amended by section 2) is amended by adding at the end the following:(4)Limitation on use of eminent domain for exportsA holder of a certificate of public convenience and necessity may not exercise the right of eminent domain under this subsection if the project covered by the certificate is a project to be constructed substantially for the purpose of transporting natural gas to an LNG terminal or to other pipelines for export from the United States to a foreign country..